                    Case 4:19-cr-00392-JSW Document 1 Filed 06/27/19 Page 1 of 7


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                FILED
                                    United States District Court                                               JUN 27 2019
                                                              for the
                                                                                                               SUSAN v. SOOrlG
                                                  Northern District of California                       CLERK U.S. DISTRICT COURT
                                                                                                       north district of CALIFORNIA
                                                                                                                OAKLAND OFFICE
                  United States of America
                               V.

                                                                         Case No.
              MATTHEW JAMAIL SEWELL
                                                                                       4- 1 9 -709 9/'
                          Defendants)


                                               CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my Icnowledge and belief.
On or about the date(s) of                  June 25, 2019               in the county of              Alameda                        in the

     Northern         District of          California        , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C.§ 841(a)(1) ^                        Possession with intent to Distribute Controlled Substances




         This criminal complaint is based on these facts:
Please see attached Affidavit in Support of Criminal Complaint by HSI Special Agent Daniel Greaves




        SZf Continued on the attached sheet.



   Approved as to form      Ik
                            AUSA
                                                                                            ^ omplainant's signature

                                                                                    HSI Special Agent Daniel Greaves
                                                                                            Printed name and title


Sworn to before me and signed in my presence.


Date:           06/27/2019
                                                                                              Judge 's signature

City and state:                         Oakland, CA                                  The Honorable Donna M. Ryu
                                                                                            Printed name and title

                                                                                                                       Docul


                                                                                                                            District Court
                                                                                                                       Criminal Case Processing
             Case 4:19-cr-00392-JSW Document 1 Filed 06/27/19 Page 2 of 7




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Daniel Greaves, being duly sworn, hereby state as follows:

        1.      I am a Special Agent with Homeland Security Investigations(HSI) and have been
so employed since June 2018. I am currently assigned to the HSI San Francisco, High Intensity
Drug Trafficking Area- Transnational Narcotics Team (HIDTA-TNT). I am an "investigative
or law enforcement officer ofthe United States" within the meaning of Title 18, United States
Code, Section 2510(7); that is, an officer of the United States who is empowered by law to
conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United States

Code, Section 2516.

        2.      I make this affidavit in support of an application for a criminal complaint against

MATTHEW JAMAIL SEWELL("SEWELL"),date of birth June 2, 1977, for Possession

with Intent to Distribute Controlled Substances, in violation of21 U.S.C. §§ 841(a)(1),(b)(1)(C).
As set forth in further paragraphs below,there is probable cause to believe that on June 25, 2019,

in the Northern District of California, SEWELL possessed MDMA (ecstasy) and ketamine, with

the intent to distribute to other individuals.

        3.      As a Special Agent(SA) with HSI, my duties include the enforcement offederal

criminal statutes, including Titles 18 and 21 ofthe United States Code, and investigation of

criminal violations ofthose statutes. My training included a 28-week Criminal Investigator

Training Program and HSI Special Agent Training Program at the Federal Law Enforcement

Training Center at Glyneo, Georgia, and training in various aspects offederal law, immigration

law, and investigative techniques. Before becoming an SA,I was employed as an Officer with
Customs and Border Protection(CBP), Office of Field Operations(OFO),for approximately four

years and worked in the Honolulu, HI and Jackman, ME Field Offices. I have been an employee
of the Department of Homeland Security(DHS)for over nine years and began my federal law
enforcement career as a United States Border Patrol Agent with CBP, working in the Eagle Pass,
TX office in August of2009.
             Case 4:19-cr-00392-JSW Document 1 Filed 06/27/19 Page 3 of 7




        4.      Through my training, education, and experience, and my conversations with other
agents and officers who conduct drug investigations, I have become familiar with drug
traffickers' methods of operation, including, but not limited to, the manufacturing, distribution,
storage, and transportation of controlled substances, and the methods used by drug traffickers to
collect, transport, safeguard, remit, and/or launder drug proceeds.
        5.      The facts set forth in this affidavit are based upon the following: my own
investigation; information obtained from other law enforcement agencies; my review of
documents and computer records related to this investigation; oral and written communications

with others who have personal knowledge ofthe events and circumstances described herein;
review of public information, including information available on the Internet; review of records

received via legal process; and my experience and background as a HSI SA. Because this

affidavit is submitted for the limited purpose of establishing probable cause in support ofthe
application for an arrest warrant, it does not necessarily set forth each and every fact that I, or

others, have learned during the course of this investigation. Also, where I refer to conversations

and events, I often refer to them in substance and in relevant part rather than in their entirety or

verbatim, and figures and calculations set forth in this affidavit are approximate, unless

otherwise noted.

                                    APPLICABLE STATUTES

       6.       Title 21 United States Code, Section 841(a)(1), provides: "it shall he unlawful for

any person knowingly or intentionally ... to manufacture, distribute, or dispense, or possess
with intent to manufacture, distribute, or dispense, a controlled substance .. . ."

       7.       Title 21 of the Code of Federal Regulations, Section 1308.11, lists MDMA (3,4-

methylenedioxymethamphetamine) as Schedule I controlled substances. Title 21 of the Code of

Federal Regulations, Section 1308.13, lists ketamine as a Schedule III controlled substance.

                             STATEMENT OF PROBABLE CAUSE

       8.       On or about June 20, 2019, U.S. Customs and Border Protection(CBP) Officers
at the Memphis, Tennessee, Federal Express(FedEx)facility seized four(4) parcels. Three of

                                                  2
            Case 4:19-cr-00392-JSW Document 1 Filed 06/27/19 Page 4 of 7




the parcels contained a combined total of4.90 kilograms of MDMA and a fourth parcel
contained 1.05 kilograms of ketamine. Based on this information SA Patrick Thomas and I

began conducting an investigation into the seized parcels. Our investigation revealed that the
packages were sent to various privately-run mailbox facilities. One parcel was sent to Alex
Williams at 1474 University Ave. #71, Berkeley, California, 94702("Mail Facility #1"). A
second was sent to Henry Bekens at 3542 Fruitvale Ave. #217, Oakland, California, 94602

("Mail Facility #2"). A third was sent to Alex Williams at 1442A Walnut St. #311, Berkeley,
California, 94709("Mail Facility #3"). The fourth was sent to an individual named James

Gamer.

       9.      On or about June 20, 2019, SA Patrick Thomas and 1 interviewed an employee of
Mail Facility #1. The employee stated that Alex Williams had a P.O. box at that location. The

employee provided copies of the rental agreement and a Florida driver's license. The employee
also confirmed that the individual in the Florida driver's license photograph was the same

individual who signed up for the mailbox, paid for the mailbox, and was the only individual who

picked up mail from the mailbox.

       10.     On or about June 20, 2019, SA Patrick Thomas and 1 interviewed an employee of

Mail Facility #3. The employee stated that Alex Williams had a P.O. box at that location. The

employee provided copies ofthe rental agreement and a Florida driver's license matching the

license from Mail Facility #1. The employee also confirmed that the individual in the Florida

driver's license photograph was the same individual who signed up for the mailbox, paid for the

mailbox, and was the only individual who picked up mail from the mailbox.

       11.     On or about June 20, 2019, SA Patrick Thomas and 1 interviewed employees of

Mail Facility #2. The employees stated that Henry Berens had a P.O. box at that location. The

employees provided copies ofthe rental agreement and a Washington driver's license with a

photo matching the photo in the licenses from Mail Facilities #1 and #3. The employees also

confirmed that the individual in the Washington driver's license photograph was the same
             Case 4:19-cr-00392-JSW Document 1 Filed 06/27/19 Page 5 of 7




individual who signed up for the mailbox, paid for the mailbox, and was the only individual who
picked up mail from the mailbox.

        12.     In the course ofthe investigation, I was alerted that CBP had identified additional

locations that might be receiving suspicious packages. On or about June 20,2019, SA Patrick
Thomas and I interviewed employees of Jack London Mail, located at 248 3rd St. Oakland,
California, 94607("Mail Facility #4"). The employees stated that Henry Berens had a P.O. box
at that location. The employees provided copies of the rental agreement and a Washington
driver's license with a photo matching the photo in the licenses from Mail Facilities #1,#2, and
#3. The employees also confirmed that the individual in the Washington driver's license
photograph was the same individual who signed up for the mailbox, paid for the mailbox, and
was the only individual who picked up mail from the mailbox.

        13.     On or about June 21, 2019, SA Brad Davis and 1 interviewed employees ofP.O.

Plus, located at 584 Castro Street, San Francisco, California("Mail Facility #5"). The

employees stated that James Garner had a P.O. box at that location. The employees provided
copies of the rental agreement and a Maryland driver's license with a photo matching the photo

in the licenses from Mail Facilities #1, #2,#3, and #4.

       14.      On or about June 25, 2019, an employee of Mail Facility #4, one ofthe privately-

owned mailbox facilities, informed HSl that the individual she knew as "Henry Berens" had

attempted to pick up a package. The employee also informed HSl that she witnessed the

individual enter a white, four door, Audi sedan, with a black roof, bearing California License

Plate(LP)7CHE654, and leave the area.

       15.      A search of law enforcement databases showed that the owner of the vehicle is

Matthew-'SEWELL, who resides at 1659 8^*^ Street, Oakland, California, 96407. The photo in
SEWELL's driver's license matches the photos in the Florida, Washington, and Maryland

driver's licenses photos that 1 received from Mail Facilities #1 through #5.

       16.      On June 25, 2019, HSl HIDTA-TNT executed a Federal Search Warrant at 1659

8**^ Street, Oakland, California, 94607. During the search, SAs identified and searched
                                                 4
           Case 4:19-cr-00392-JSW Document 1 Filed 06/27/19 Page 6 of 7




SEWELL'S bedroom. SAs identified the bedroom as SEWELL's based on indicia found inside

ofthe room, including a United States Passport(bearing the name Matthew SEWELL),a
driver's license (bearing the name Matthew SEWELL),and other documents bearing the name
Matthew SEWELL.

        17.    Inside the bedroom, SAs found 7.8 kilograms of MDMA pills (a Schedule I
controlled substance), 5.36 kilograms of crystallized MDMA (a Schedule I controlled substance),
3.56 kilograms of ketamine (a Schedule 111 controlled substance), 369 grams of psilocybin
mushrooms, and 171.5 grams of Sildenafil. I know,from training and experience, that these
quantities far exceed the amounts consumed for personal use. SAs also found multiple sets of
digital scales, a money counter, and packaging materials, including large quantities of plastic
bags of various sizes. I know,through training and experience, that these types of bags are
commonly used to package and sell narcotics. SAs also found documents showing SEWELL is

linked to multiple P.O. boxes using multiple fraudulent identifications, including identifications

in the names of Hemy Berens and Thomas Bartram. SAs also found notes with addresses 3871

Piedmont Ave. #86, Oakland, California, 4200 Park Blvd. #623, Oakland, California, 2425

Charming Way Suite B. #552, Berkeley, California, 484 Lake Park Ave. #412, Oakland,

California, 584 Castro St. #659, San Francisco, California,"Mail Facility #1","Mail Facility

#2","Mail Facility #3", and "Mail Facility #4". These addresses are linked to P.O. boxes and

fraudulent identifications that were earlier identified through the course of the investigation of
the CBP seizures of MDMA and ketamine. SAs also found, in the bedroom, bulk amounts of

United States currency, totaling $375,374.00 United States Dollars. Ledgers found in
           Case 4:19-cr-00392-JSW Document 1 Filed 06/27/19 Page 7 of 7




SEWELL's bedroom detailed monetary transactions for narcotics. I believe that the currency
found is proceeds from the sale of MDMA and ketamine.

                                        CONCLUSION

         18.   Based upon the aforementioned facts, there is probable cause to believe that on
June 25, 2019, in the Northern District of California, MATTHEW JAMAIL SEWELL

committed the crime of Possession with Intent to Distribute Controlled Substances, to wit,
MDMA and ketamine, in violation of 21 U.S.C. §§ 841(a)(1),(b)(1)(C).


Dated;              ^            ^
                                                    D^el Greaves
                                                    Special Agent
                                                    Homeland Security Investigations

Subscribed to and sworn to before me this ^^^ay of June,2019

THEPONORABLE DONNA M.RYU
United States Magistrate Judge
